Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

1.	The pending claims 1-20 are presented for examination.

Claim Rejections - 35 USC § 103
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
3.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
6.	Claims 1-3, 5-11, 13-17, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over BARAL et al (US 20190034512 A1, hereinafter “BARAL”) in view of Baier et al (U.S. 8026933 B2 hereinafter, “Baier”).
7.	With respect to claim 1,
BARAL discloses a method, comprising:
receiving, from the user interface, a high-level selection of criteria of the complex system;
querying issue maps associated with individual natural language service records of a corpus of natural language service records based on the high-level selection, wherein the issue maps specify at least one term related to the complex system and a location on the complex system associated with the at least one term; and
returning at least one issue map, wherein the at least one issue map returned specifies a term or location correlated to the criteria of the complex system indicated by the high-level selection (BARAL [0017] – [0018], [0035] – [0043] e.g. [0017] The example embodiments provide a knowledge mapping software (e.g., application, service, program, code, etc.) and a system that maps historic knowledge of a subject matter experts to the system.  As a result, when a new order related to an issue with an asset is received by the system, and a user (e.g., a service engineer) needs to work on the order, the user can be provided with a list possible fixes to assist the user or even take the place of the user.  The possible fixes are based on previous actions taken by subject matter experts to resolve similar work orders.  Alongside the possible fixes, the user may also be provided with similar work orders that have been raised in the past and who resolved the issue related thereto.  By providing the user with the potential fix information, work order resolution time can be significantly reduced.  Furthermore, the tool aggregates information for resolving the work orders into a single system creating a knowledge base for users. [0018] In various embodiments, the subject matter may include industrial and/or manufacturing based equipment, machines, devices, etc., and may include healthcare machines, industrial machines, manufacturing machines, chemical processing machines, textile machines, locomotives, aircraft, energy-based machines, oil rigs, and the like.  The knowledge mapping software may analyze historical issues and resolution information (e.g., work orders, repair notes, parts lists, etc.) generated by a subject matter expert or generated in association with an issue of the asset, and cluster the historical issues into various meaningful clusters.  In this case, the subject matter expert knowledge can be mapped to a plurality of clusters.  For example, a plurality of occurrences of a same issue may be mapped to a same cluster to identify various keywords, phrases, etc. that are used by the subject matter expert during the identification and resolution of the issue.  In some cases, the clustered results can be further refined based on feedback from the subject matter expert themselves to eliminate any anomalies and further refine the learning.  Based on the clustered data, the application can analyze a same type of data or a different type of data to generate a subject matter expert opinion of the data. [0035] As shown in these examples, based on the SME's knowledge and clustered information, possible fixes and similar (fixed) work orders corresponding to any new work order are displayed.  The solution is highly beneficial in resolving any new work orders using information/knowledge mapped onto the system, hence resolution time is reduced.  In some embodiments, the input data for a new issue may include textual data as well as an integration of sensor data from the asset in question.  For example, sensor data from the same part/machine for which the work order has been raised may be analyzed to enable pinpointing of the actual issue with the asset and help provide a thorough root cause analysis to the service engineers. [0036] FIGS. 3A and 3B illustrate examples of metrics provided by the knowledge mapping application at work.  These results may be output to a user device.  In FIG. 3A, user interface 310 illustrates the metrics of work orders at a given plant, factory, location, etc. For example, user interface 310 includes a work order distribution 312 identifying different components of an asset that are having issues, machine areas 314 identifying machine components that are associated with the issues, and symptoms 316 that are associated with the issues.  A work order trend 318 also provides an identification of the amount of work orders (i.e., issues) opened and closed over a predetermined period of time.  There is also an interface within the user interface 310 that allows a user to specify a range of time of work orders to analyze. [0040] In 420, the method includes generating a plurality of data clusters for the type of asset based on the received knowledge.  For example, each historical issue may be mapped to data cluster and may include a plurality of resolutions that are available and that have been performed for that issue.  According to various embodiments, the received knowledge for a historical issue may include text data including words, sentences, paragraphs, etc., and the generating may include scanning the text data, extracting keywords from the scanned text data, and assigning the historical issue to the data cluster based on the extracted keywords.  For example, the extracting of the keywords may be performed by a rapid automatic keyword extraction (RAKE) algorithm based on a continuous sequence of words.  For example, the method may combine advanced clustering, feature extraction, classification and a user feedback loop.  Initially (while setting up the system), the historical issue data (resolved) may be uploaded to the system.  The knowledge mapping software may create rules to determine how a new work order is assigned to a specific cluster or group of clusters.  The subject matter expert can log on to the system to alter the rules based on his/her experience.  In addition, the system can also rank the potential resolutions extracted from the closed work orders for a cluster.  For example, the ranking may be performed based on a frequency of occurrence of the resolution phrase in that particular cluster. [0043] According to various embodiments, the network interface 510 may receive knowledge and issue resolution information developed by one or more subject matter experts in association with historical issues for a type of asset.  For example, the knowledge and issue resolution information may include raw data such as documents, files, orders, parts lists, repair notes, and the like.  The processor 520 may generate a plurality of data clusters for the type of asset based on the received knowledge, wherein each historical issue of the asset is mapped to at least one cluster and includes a plurality of resolutions for the issue.  For example, the received knowledge for a historical issue may include textual data, and the processor 520 may scan the text data, extract keywords from the scanned text data, and assign the historical issue to the data cluster based on the extracted keywords.  In some embodiments, the processor 520 may extract the keywords using a rapid automatic keyword extraction (RAKE) algorithm that is based on a continuous sequence of words.  In some embodiments, the processor 520 is also configured to, for each historical issue, rank the plurality of respective resolutions for the historical issue based on the received knowledge and the issue resolution information [as
receiving (e.g. received), from the user interface, a high-level selection of criteria (e.g. an issue with an asset – machine: aircraft) of the complex system (e.g. machine: aircraft);
querying issue maps (e.g. For example, sensor data from the same part/machine for which the work order has been raised may be analyzed to enable pinpointing of the actual issue with the asset and help provide a thorough root cause analysis to the service engineers - The possible fixes are based on previous actions taken by subject matter experts to resolve similar work orders - each historical issue may be mapped to data cluster) associated with individual natural language service records (e.g. Fig. 3B) of a corpus of natural language service records based on the high-level selection, wherein the issue maps specify at least one term (e.g. a same cluster to identify various keywords, phrases, etc. that are used by the subject matter expert during the identification and resolution of the issue) related to the complex system and a location (e.g. location) on the complex system associated with the at least one term; and
returning at least one issue map (e.g. The possible fixes are based on previous actions taken by subject matter experts to resolve similar work orders), wherein the at least one issue map returned specifies a term or location (e.g. location) correlated to the criteria of the complex system indicated by the high-level selection (e.g. issue)]).
Although BARAL substantially teaches the claimed invention, BARAL does not explicitly indicate displaying in a user interface an image of a complex system.
Baier teaches the limitations by stating
displaying in a user interface an image of a complex system (Baier col. 13 lines 23-54, col. 17 lines 22-40 and Figs. 21-22 e.g. [col. 13 lines 23-54] (86) For instance, complex device diagnostic/prognostic analysis utilizing artificial intelligence techniques such as Bayesian networks and the like can be executed by a server (not shown) associated with a data store (e.g., upon clicking a button in the interface), the result of such analysis being linked to one or more interactive program variables, which can then be used to display the result. [col. 17 lines 22-40] (103) FIGS. 21 and 22 illustrate an example of the aforementioned resolution features. A query is made for a motor having some control problems within a factory. An image of the motor 2102 is made available to the user. The image is a sparse representation of the motor that is pixel mapped to additional image and other data stored remote from a local computer that is rendering the motor image [as displaying in a user interface an image (e.g. the motor image) of a complex system (e.g. complex device)]. The motor is having control problems, and a user is interested in viewing aspects of control equipment associated with the motor. The user is directed to an area 2104 where control circuitry resides. The area can be highlighted as well as called out as "control circuitry" to facilitate the user to quickly converge on an image area of interest. As the user starts zooming in on area 2104, data corresponding to the area of interest is streamed to the user as a function of zoom. Since the circuitry is enclosed within a housing, and it was determined or inferred that the user desires to view the control circuits, image data corresponding to the control circuitry within the housing is streamed to the user);
 receiving, from the user interface, a high-level selection of criteria of the complex system (Baier col. 13 lines 23-54, col. 17 lines 22-40 e.g. The user is directed to an area 2104 where control circuitry resides. The area can be highlighted as well as called out as "control circuitry" to facilitate the user to quickly converge on an image area of interest. As the user starts zooming in on area 2104, data corresponding to the area of interest is streamed to the user as a function of zoom. Since the circuitry is enclosed within a housing, and it was determined or inferred that the user desires to view the control circuits, image data corresponding to the control circuitry within the housing is streamed to the user);
querying issue maps associated with individual natural language service records of a corpus of natural language service records based on the high-level selection, wherein the issue maps specify at least one term related to the complex system (Baier col. 16 line 55 – col. 17 line 6 e.g. (101) An initially viewed image is identified, coordinates with respect to level of zoom, area being viewed, pixel mapping to respective coordinates of view are determined. Asa user changes focus of attention (e.g., zooms in, zooms, pans . . . ), level of zoom and pan are analyzed at 1904, and at 1906 data is streamed to the user as a function of zoom or pan level that enhancing a visualization experience. For example, additional image data can be streamed to augment, preserve, or increase resolution of an area of interest. Likewise, tertiary information can be made available (e.g., as a user zooms in on a gasket, documents related to the gasket or links to associated information can be made available). Thus, image data is not only pixel-mapped to corresponding image data bit it can also be contextually mapped to information or sources of information relevant to the image data.) and a location on the complex system associated with the at least one term (Baier col. 7 lines 30-43, col. 10 lines 13-22 e.g. (71) The visualization system 100 can dynamically tailor a visualization experience to optimize operator interaction in an industrial automation environment. For example, given a set of conditions(e.g., a subset of any of the following: alarms, location, type of machinery, state of system, environmental conditions, user, user role, user access, user state, cognitive load of the user, capacity of user to consume information, preferences, goals, intent, costs, benefits, etc.), the system 100 can automatically tune a visualization to be optimized, given the set of conditions, to meet the user's needs and facilitate achieving goals or requirements); and
returning at least one issue map, wherein the at least one issue map returned specifies a term or location correlated to the criteria of the complex system indicated by the high-level selection (Baier col. 7 lines 30-43, col. 10 lines 13-22 e.g. location).
Therefore, it would have been obvious to one of ordinary skill in the art of neural networks at the time of the effective filing date of the invention, in view of the teachings of BARAL and Baier, to improve upon the prior art by providing systems and methods which capture the knowledge of a subject matter expert with respect to an asset and automatically apply that knowledge to issues with the asset to assist or even take the place of the subject matter expert (BARAL [0003]). 
8.	With respect to claim 2,
	Baier further discloses
overlaying a chart onto the image of the complex system, wherein the chart displays data in the at least one issue map at locations correlated to the image of the complex system (Baier Fig. 38).
9.	With respect to claim 3,
	Baier further discloses wherein the at least one issue map includes locations correlated the complex system in a first coordinate system and in a second coordinate system correlated with the first coordinate system (Baier col. 13 lines 23-54, col. 17 lines 22-40 e.g. The user is directed to an area 2104 where control circuitry resides. The area can be highlighted as well as called out as "control circuitry" to facilitate the user to quickly converge on an image area of interest. As the user starts zooming in on area 2104, data corresponding to the area of interest is streamed to the user as a function of zoom. Since the circuitry is enclosed within a housing, and it was determined or inferred that the user desires to view the control circuits, image data corresponding to the control circuitry within the housing is streamed to the user).
10.	With respect to claim 5,
	Baier further discloses
receiving a filtering input specifying additional criteria;
removing any issue maps from the at least one issue map returned that do not include the additional criteria; and
updating the chart based on the filtering input, in response to removing any issue maps from the at least one issue map returned that do not include the additional criteria (Baier col. 17 lines 7-21 e.g. (102) FIG. 20 is a flow diagram describing a high-level methodology in connection with another embodiment. At 2002, determination or inference is made regarding reference of operator view of image data in an industrial automation environment. An initially viewed image is identified, coordinates with respect to level of zoom, area being viewed, pixel mapping to respective coordinates of view are determined. As a user changes focus of attention (e.g., zooms in, zooms, pans . . . ), level of zoom and pan are analyzed at 2004, and at 2006 a determination or inference is made regarding user state, context, intent, goals, etc. As a function of the context analysis, additional relevant data is filtered or selected at 2008. At 2010, the selected and filtered additional data is streamed to the user to augment, preserve, or increase resolution level).
11.	With respect to claim 6,
	Baier further discloses wherein the filtering input specifies one of:
a client identifier for whom a service record was created;
a time range in which the service record was created; and
an issue type for which the service record was created (Baier col. 17 lines 7-21 e.g. (102) FIG. 20 is a flow diagram describing a high-level methodology in connection with another embodiment. At 2002, determination or inference is made regarding reference of operator view of image data in an industrial automation environment. An initially viewed image is identified, coordinates with respect to level of zoom, area being viewed, pixel mapping to respective coordinates of view are determined. As a user changes focus of attention (e.g., zooms in, zooms, pans . . . ), level of zoom and pan are analyzed at 2004, and at 2006 a determination or inference is made regarding user state, context, intent, goals, etc. As a function of the context analysis, additional relevant data is filtered or selected at 2008. At 2010, the selected and filtered additional data is streamed to the user to augment, preserve, or increase resolution level).
12.	With respect to claim 7,
	Baier further discloses wherein the high-level selection specifies a range of locations (Baier col. 16 line 55 – col. 17 line 6 e.g. (101) FIG. 19 is a flow diagram describing a high-level methodology in connection an embodiment. At1902, determination or inference is made regarding reference of operator view of image data in an industrial automation environment. An initially viewed image is identified, coordinates with respect to level of zoom, area being viewed, pixel mapping to respective coordinates of view are determined. Asa user changes focus of attention (e.g., zooms in, zooms, pans . . . ), level of zoom and pan are analyzed at 1904, and at 1906 data is streamed to the user as a function of zoom or pan level that enhancing a visualization experience. For example, additional image data can be streamed to augment, preserve, or increase resolution of an area of interest. Likewise, tertiary information can be made available (e.g., as a user zooms in on a gasket, documents related to the gasket or links to associated information can be made available). Thus, image data is not only pixel-mapped to corresponding image data bit it can also be contextually mapped to information or sources of information relevant to the image data.).
13.	With respect to claim 8,
	Baier further discloses wherein the high-level selection specifies a component identifier (Baier col. 13 lines 23-54, col. 17 lines 22-40 e.g. control circuitry).
14.	Claims 9-11 and 13-14 are same as claims 1-3 and 5-6 and are rejected for the same reasons as applied hereinabove.
15.	Claims 15-17 and 19-20 are same as claims 1-3 and 5-6 and are rejected for the same reasons as applied hereinabove.

Allowable Subject Matter
16.	Claims 4, 12 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record, listed on form PTO-892, and not relied upon, if any, is considered pertinent to applicant's disclosure.
17.	The examiner requests, in response to this office action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line no(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application.
18.	When responding to this office action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the reference cited or the objections made. He or she must also show how the amendments avoid such references or objections See 37 CFR 1.111(c).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SyLing Yen whose telephone number is 571-270-1306.  The examiner can normally be reached on Mon-Fri 8:30am - 5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Featherstone can be reached at 571-270-3750.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


SyLing Yen
Examiner
Art Unit 2166



/SYLING YEN/Primary Examiner, Art Unit 2166                                                                                                                                                                                                        
July 24, 2022